Haskell, J.
The defendants, being dealer's in furniture and not manufacturers, sold a folding-bed to the plaintiff without express warranty of any kind. The bed proved dangerous to *373the persons using it, not from defective parts, but from faulty design. It proved to be a trap, suited to crush its occupants by shutting up like a jackknife when slept upon. The weight of its occupants, if sufficient to overcome the gravity of the upright head-piece, would trip that forward and the bed collapse. This bed did so, injuring a man sleeping in it so that he became partially paralyzed. The defendants had no knowledge of this danger. If, therefore, the plaintiff may recover in this case, it must be from an implied warranty against the dangers of its contrivance.
The mechanism of this bed could be observed by the purchaser as well as by the vendor. Neither, unless skilled in mechanics, would be likely to discover the dangers of it. unaided by any object lesson. The hinge, or flexible joint upon which the bed hung, -was a contrivance of folding iron straps that really brought the point of support much further front at the head than they seemed to, thereby overcoming the gravity of the head-piece and tending to pitch it forward. The bed, when sufficiently loaded, would bring the centre of gravity of the upright head-piece so far outside its base, or so nearly so, that any unusual disturbance might work that result, especially when the casters were turned under.
"In the sale of chattels by the manufacturer for specific uses an implied warranty arises that the article is fit for the use intended.” Downing v. Dearborn, 77 Maine, 457. In the sale of chattels -without express warranty and without fraud, caveat emptor applies, and there is no implied warranty. Briggs v. Hunton, 87 Maine, 145; Kingsbury v. Taylor, 29 Maine, 508; Winsor v. Lombard, 18 Pick. 57; Mixer v. Coburn, 11 Met. 559; French v. Vining, 102 Mass. 132; Howard, v. Emerson, 110 Mass. 320. If the sale be by description, without opportunity for inspection, the description must be met.
The sale of this bed was with full opportunity of inspection. It was shown to the purchaser, and the terms of sale were put in writing. She therefore took no implied warranty, or an equivalent right, unless facts were concealed from her that made the transaction fraudulent. No concealment is shown. It does *374not appear that the defendants knew of the dangerous contrivance that operated the bed. They deny such knowledge. But it is said that, after the sale, the bed broke down, that the defendants were called upon to take it back and that they said they would fix. it and warrant it all right. One of the iron straps had broken and the defendants put on a new one. The defendants were neither bound to repair the bed nor take it back. They gratuitously repaired it and any warranty they might have then made would have been without consideration and not binding. But the conversation testified to does not amount to a warranty of its safety in use. At most, it can only be considered an assurance that its mechanism had been made sound. It does not appear that they were then informed of any inherent danger in its use from faulty contrivance. Had they been aware of this, and concealed the danger and allowed the plaintiff to further use the bed when they knew of its dangerous character, other considerations would arise not material here. There is no phase of the case as presented that can cast any liability upon the defendants.
The plaintiff’ asks to amend by inserting a count for the purchase money paid. The amendment could do the plaintiff no good. The bed was bargained on installments. The plaintiff’ says that, after the shocking disaster with the bed, the defendants demanded payment of money overdue, which being refused, they took the bed. The defendants deny the demand, but say that they retook the bed by plaintiff’s consent. In either case, under the terms of sale, they might do so. They have both part payment and the bed. That was their legal right, and a more generous course cannot be demanded by law.

Judgment for defendants.